            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 1 of 36




1

2

3

4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT TACOMA

6    MATTHEW GANTT,
                                                        Case No. C19-5352 RJB-TLF
7                            Plaintiff,
           v.                                           REPORT AND
8                                                       RECOMMENDATION
     JANET RHOTON,
9                                                       Noted for October 2, 2020
                             Defendants.
10

11         Plaintiff has brought suit under 42 U.S.C. § 1983 seeking injunctive relief against

12   defendants for deliberate indifference to his medical needs. Dkts. 28, 87. This matter is

13   before the Court on a motion to dismiss filed by defendants Jonathon Slothower and

14   Jen Drake. Dkt. 89. In addition, motions for summary judgment have been filed by

15   Defendants Janey Rhoton, Duane Prather, Darren Nealis, Jesus Perez, Ismael

16   Concepcion Poo, and Ilene Anderson (Dkt. 93) and by Defendants Slothower and Drake

17   (Dkt. 111). Plaintiff has responded to the motion to dismiss (Dkt. 108) and has also filed

18   cross motions for summary judgment. Plaintiff’s Response, Dkt. 108, Dkt. 116, Dkt. 120,

19   Dkt. 123. Plaintiff also filed a motion to appoint counsel, to which the defendants have

20   responded. Dkt. 124, 125, 126, 127, 128. The District Court has referred this matter to

21   Magistrate Judge Theresa L. Fricke. Mathews, Sec’y of H.E.W. v. Weber, 423 U.S. 261

22   (1976); 28 U.S.C. § 636(b)(1)(B); Local Rule MJR 4(a)(4).

23

24

25

     REPORT AND RECOMMENDATION - 1
             Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 2 of 36




1           The Court previously ordered early discovery on the issues raised by plaintiff’s

2    motion for temporary restraining order and preliminary injunction and to enable plaintiff to

3    amend his complaint. The Court concludes that the parties’ discovery has rendered

4    plaintiff’s case ready for disposition on the issues of preliminary injunctive relief and – to

5    the extent there is a claim for damages – also on qualified immunity.

6           As discussed below, the undersigned recommends the Court grant defendant’s

7    motions for summary judgment on the basis of qualified immunity and dismiss plaintiff’s

8    complaint with prejudice. If the Court denies the motion to dismiss and motions for

9    summary judgment in whole, or in part, and determines that additional discovery is

10   warranted in order to prepare the case for trial, the Court should grant plaintiff’s motion to

11   appoint counsel and set a pretrial schedule. Dkt. 124.

12                           FACTUAL AND PROCEDURAL HISTORY

13          Plaintiff Matthew Gantt is an inmate awaiting trial at Pierce County Detention and

14   Corrections Center (“PCDCC”). He filed the original complaint in May 2019 and sought

15   a temporary restraining order in September 2019. Dkt. 4, 28. The Court provided

16   plaintiff with the opportunity to amend the complaint, and the parties engaged in early

17   discovery. Dkt. 30, 69, 87.

18          In the Second Amended Complaint, Dkt. 87, plaintiff alleges that defendants

19   acted with deliberate indifference to his serious medical needs by denying him

20   medication necessary to treat his mental health disorders (schizophrenia, anxiety, and

21   depression). Plaintiff alleges that the defendants prevented the administration of his

22   preferred medication, Vistaril (generally, “hydroxyzine”), for several months following his

23   booking into PCDCC. He contends that even after defendants started plaintiff on

24   hydroxyzine, defendants ignored plaintiff’s continued symptoms of serious mental

25

     REPORT AND RECOMMENDATION - 2
             Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 3 of 36




1    illness and neglected to adjust his medications accordingly. Plaintiff alleges injuries

2    sustained while he waited for treatment, but he did not include a demand for damages.

3    Dkt. 87. Therefore the only remedy before the Court is his request for injunctive relief.

4    Dkt. 28.

5           Defendants are mental health professionals (“MHPs”) employed at PCDCC

6    (“PCDCC defendants”) and mental health professionals employed at NaphCare, a

7    private company contracted to provide medical care to inmates at PCDCC (“NaphCare

8    defendants”). Defendant Janet Rhoton is the Mental Health Manager at PCDCC. The

9    remaining PCDCC defendants consist of mental health and psychiatric evaluation

10   specialists (defendants Duane Prather, Darren Nealis, Jesus Perez, Ismael Concepcion

11   Poo, and Ilene Anderson) who periodically evaluated plaintiff’s mental health and

12   assessed whether medication was warranted. The PCDCC defendants also handled

13   communication with plaintiff regarding his demands for treatment. NaphCare defendant

14   Jonathon Slothower is the Health Services Administrator at PCDCC, who responded

15   twice to plaintiff’s grievances demanding hydroxyzine. NaphCare defendant Jen Drake,

16   a psychiatric ARNP who could prescribe medication on referral from PCDCC mental

17   health professionals, accompanied Duane Prather in one of plaintiff’s mental health

18   evaluations.

19          On October 12, 2018, plaintiff was booked into PCDCC and reported that he

20   filled his prescriptions at a Rite Aid pharmacy in Lakewood, which was logged in his

21   chart by a non-defendant nurse. Declaration of Jonathan Slothower re Motion for

22   Summary Judgment, Dkt. 113-1, at 39. On October 13, 2018, defendant Jesus Perez

23   began to evaluate plaintiff’s mental health pursuant to the booking, but noise from other

24

25

     REPORT AND RECOMMENDATION - 3
             Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 4 of 36




1    inmates disrupted the interview before it could be completed. Id. Defendant Perez

2    observed that plaintiff presented as if depressed, although plaintiff appeared to be a

3    poor historian of his treatment and symptoms. Id. He observed plaintiff’s complaint that

4    “no one cares” about an overdose he may have suffered, though plaintiff had been

5    evaluated in connection with a possible overdose earlier that day. Id. MHP Perez’s

6    notes indicate that PCDCC was then in process to verify plaintiff’s medications with the

7    Rite Aid. Id. On October 15, 2018, a PCDCC pharmacy technician noted that the Rite

8    Aid pharmacy reported holding no current medications for plaintiff. Id. at 38.

9           Defendant Ilene Anderson saw plaintiff on October 15, 2018 to complete

10   plaintiff’s mental health evaluation. Plaintiff reported that he suffered from multiple

11   disorders: bipolar affective disorder, schizophrenia, and anxiety. MHP Anderson noted

12   that plaintiff did not appear “particularly anxious,” and when asked, he denied

13   experiencing any symptoms of the listed disorders. Plaintiff reported that he took

14   hydroxyzine for his anxiety, though MHP Anderson noted that no medications had been

15   verified as current. Dkt. 113-1, at 37.

16          On October 16, 2018, MHP Anderson evaluated plaintiff again. Id. Plaintiff

17   requested an MRI and to be evaluated by a neurologist for “head problems.” Id. MHP

18   Anderson observed “no sadness or depression” and “[n]o evidence of psychosis, mood

19   issues or anxiety.” Id. She noted plaintiff’s stated intent to use any evaluations of his

20   mental health in his criminal defense. Id. She denied the referral request and

21   determined that medication was not warranted. Id.

22          From October 19, 2018, to January 1, 2019, Plaintiff submitted a series of eleven

23   kites, or request forms, insisting that he had been previously prescribed hydroxyzine

24

25

     REPORT AND RECOMMENDATION - 4
              Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 5 of 36




1    and requesting that it be administered. Dkt 87-1, at 7-10. Plaintiff received responses

2    from defendant MHPs Prather, Nealis, Perez, Anderson, and Concepcion Poo, all

3    communicating that no medications had been verified as current and that mental health

4    staff had not found clinical evidence to warrant starting medication. Beginning October

5    24, the kites included a request to be reevaluated by PCDCC Mental Health. Id. at 7.

6    Plaintiff twice indicated in these kites, first on October 19 and again on November 2,

7    that his prescription was properly located at Lakewood Community Health pharmacy. 1

8    Id. at 7, 8. A response from defendant Ismael Concepcion Poo dated November 20,

9    2018, informed plaintiff that he was “on the list” and would be reevaluated by mental

10   health staff “when time allows.” Id. at 8.

11           On January 3, 2019, a PCDCC pharmacy tech confirmed with Lakewood

12   Community Health pharmacy that plaintiff had been prescribed a 30-day supply of

13   hydroxyzine in September 2018. Dkt. 113-1, at 36. On the same day, defendants MHP

14   Duane Prather and ARNP Jen Drake evaluated plaintiff’s mental health and determined

15   that no medications needed to be started for plaintiff. Id. Notwithstanding PCDCC’s

16   contact with Lakewood Community Health, MHP Prather advised plaintiff that, as noted

17   in two earlier evaluations, plaintiff had no verified medications with “the clinic provided at

18   booking.” Id. Plaintiff reported his symptoms as “bad psychosis” during the evaluation,

19   but MHP Prather and ARNP Drake observed no evidence of psychotic symptoms. Id.

20   When MHP Prather asked plaintiff to explain his symptoms, plaintiff asked “what

21

22
     1 Plaintiff does not explicitly state that there had been a contradiction with the pharmacy he had supplied
23
     at booking (a Rite Aid), but his October 19, 2018, kite emphasizes, “my pharmacy [is] Lakewood
     Community Health [clinic].” Dkt. 87-1, at 7.
24

25

     REPORT AND RECOMMENDATION - 5
             Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 6 of 36




1    symptoms do people with psychosis have?” Id. Plaintiff expressed his intent to submit

2    another kite logging his symptoms. Id.

3           In his next kite logs, dated January 23 and January 27, 2019, Plaintiff again

4    requested medication, but did not include a description of any symptoms. In response,

5    plaintiff was informed that he had been seen and assessed multiple times and it had

6    been determined on all assessments that medications were not warranted. Dkt. 87-1, at

7    10. The response to his January 27, 2019 kite from MHP Concepcion Poo informed

8    plaintiff that he could file a grievance and the grievance form could be obtained from an

9    officer in his unit. Id. Plaintiff’s next two kites, both submitted February 26, 2019, asked

10   who Janet Rhoton and her “boss” were. In response, MHP Nealis informed plaintiff that

11   Janet Rhoton was the manager of the mental health department at PCDCC, and her

12   boss was Chief P. Jackson. Id.

13          On March 25, 2019, plaintiff submitted another kite requesting medication and an

14   explanation for the decision not to prescribe him hydroxyzine, and he announced his

15   intent to sue if his medication situation did not change. Dkt. 87-1, at 11. In response on

16   March 26, 2019, MHP Concepcion Poo advised plaintiff again of the option to file a

17   grievance on March 26, 2019. Id. Before receiving this response, plaintiff filed a

18   grievance dated March 25, 2019, requesting medication and claiming delusion, hearing

19   voices, and out-of-body experiences. Declaration of Leslie Medved re Motion to

20   Dismiss, Dkt. 11, at 10. On April 5, 2019, defendant Jonathan Slothower responded to

21   the grievance that plaintiff had been seen by several mental health professionals, who

22   had determined that plaintiff did not require mental health medications. Id. PCDCC has

23   no record that plaintiff appealed the resolution of this grievance. Dkt. 11, at 10.

24

25

     REPORT AND RECOMMENDATION - 6
             Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 7 of 36




1           The next five kites submitted by plaintiff from April 20-23, 2019, consist of

2    plaintiff’s announcement of his intent to sue. He alleged that he had untreated

3    schizophrenia and “psychosis symptom[s]” and requested information on the identities

4    of his intended defendants. Dkt. 87-1, at 11-12.

5           Defendant Perez responded on April 21, 2019, that plaintiff’s case had been

6    reviewed by the clinical team at his evaluation on January 3. Id. at 11. On April 22,

7    2019, Defendant Nealis responded that plaintiff’s pharmacy had not listed any

8    antipsychotic medications in his file and that PCDCC’s review of his health found no

9    medications were warranted. Id. at 12. Defendant Concepcion Poo reiterated this

10   answer in his response on April 23, 2019. Id.

11          On April 20, 2019, plaintiff also approached a non-defendant nurse during

12   medication pass. Plaintiff’s Motion for Summary Judgment, NaphCare Sick Calls Log,

13   Dkt. 121, at 18. He asked her why he was not receiving hydroxyzine. Id. The nurse

14   consulted plaintiff’s medical chart and discovered the discrepancy between the

15   pharmacy he had named at booking and the correct pharmacy verified (in January

16   2019) to have his prescription. Id. She requested plaintiff be evaluated, noting plaintiff’s

17   threats to sue. Id. There is no record of any follow-up from PCDCC Mental Health on

18   this note, and the interaction does not appear in plaintiff’s chart.

19          On April 26, 2019, plaintiff filed a proposed complaint (Dkt. 1-1) alleging

20   unconstitutional denial of medical care related to the failure to administer hydroxyzine.

21          Following a report that plaintiff had expressed suicidal statements, a non-

22   defendant MHP evaluated plaintiff’s risk of suicide or self-harm on April 30, 2019. Dkt.

23   113-1, at 36. After he confirmed having suicidal thoughts, plaintiff repeated his request

24

25

     REPORT AND RECOMMENDATION - 7
             Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 8 of 36




1    for medication. Id. The MHP relayed to plaintiff that his reported pharmacy had no active

2    medications on file and clarified that she was assessing his safety, not whether he

3    needed medication. Id. She noted that plaintiff did not present with any acute mental

4    health symptoms during the evaluation. Id. Plaintiff was placed on suicide watch. Id.

5           The next day on May 1, 2019, defendant MHP Darren Nealis followed up for

6    suicide prevention. Dkt. 113-1, at 35. Plaintiff appeared in a normal mood and no longer

7    threatened to harm himself. Id. Plaintiff again reported that he had been taking

8    hydroxyzine and Seroquel (another medication) prior to his arrest for “schizophrenia”

9    and that he “hears voices.” Id. MHP Nealis did not observe any symptoms of psychosis

10   or signs of distraction by voices or other internal stimuli. Id. Defendant Nealis

11   recommended that plaintiff’s suicide precautions be discontinued and did not refer

12   plaintiff for medication assessment. Id.

13          Defendant Ismael Concepcion Poo conducted a final precautionary evaluation for

14   suicide risk on May 5, 2019. Dkt. 103-2 at 1, Dkt. 113-1, at 35. Plaintiff denied feeling at

15   risk of harm to himself and others and agreed to notify mental health staff if such a risk

16   arose. Id. Defendant Concepcion Poo noted that he observed no signs of psychosis and

17   did not refer plaintiff to medication assessment. Id.

18          On May 28, 2019, a non-defendant NaphCare corporate nurse practitioner

19   reviewed plaintiff’s medical chart and added plaintiff’s verified hydroxyzine prescription

20   to the chart. Dkt. 113-1, at 35. The NP scheduled plaintiff for a full mental health

21   evaluation to follow up. Id. Thereafter, PCDCC staff administered hydroxyzine to plaintiff

22   twice daily. Id. at 21-30. Plaintiff regular accepted the administered medication at night,

23   but frequently refused to take the daytime doses. Id.

24

25

     REPORT AND RECOMMENDATION - 8
             Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 9 of 36




1           Plaintiff submitted a kite for medication assistance again on June 16, 2019. Dkt.

2    87-1, at 12. He reported that he took his medication at night but was “having a hard time

3    during the day,” requesting that his medication be adjusted. Id. Defendant MHP

4    Concepcion Poo responded that an appointment had been scheduled for his mental

5    health needs, and that while waiting to be seen, plaintiff should alert PCDCC in case of

6    an emergency. Id. at 13.

7           Plaintiff submitted a second grievance on August 12, 2019, noting that he had

8    filed a prior grievance and requesting new medication to include “Adderall time release.”

9    Second Declaration of Leslie Medved re Motion for Summary Judgment, Exhibit C, Dkt.

10   95-1, at 2. On September 1, 2019, defendant Perez and Janet Rhoton signed the

11   resolution of plaintiff’s grievance, advising plaintiff to wait for his scheduled medication

12   review with an ARNP. Id.

13          On September 2, 2019 plaintiff was seen for the first time by non-defendant

14   ARNP Annabelle Vo in the medical clinic. Dkt. 113-1, at 34. The ARNP adjusted

15   plaintiff’s prescription for hydroxyzine to be administered solely at night and prescribed

16   a trial of other medications for newly assessed insomnia and PTSD. Id. The ARNP

17   noted that plaintiff “also tried to convince provider that he had suffered with psychosis,”

18   and that she observed no signs of active hallucinations. Id.

19          Following this appointment, plaintiff appealed the prior grievance on September

20   9, 2019. Dkt. 95-1, at 3. He stated his belief that he had suffered “more damage” while

21   waiting for mental health medication. Id. He expressed satisfaction that he was “still

22   getting the correct medication,” yet he was skeptical of the new medications prescribed

23   to him “by [trial and error]” and claimed that the first dose had caused him to black out.

24

25

     REPORT AND RECOMMENDATION - 9
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 10 of 36




1    Id. Without specifying his symptoms, he claimed they were “real and [becoming worse]

2    each day.” Id. Plaintiff’s appeal suggested two other medications he preferred

3    (Dexedrine and Ritalin, stimulants not typically prescribed for schizophrenia or anxiety)

4    and requested “quality medical help” to adjust his medications “if [his current

5    medications] are not the answer.” Id. at 3-4.

6           On September 19, 2019, Defendant Jonathan Slothower denied plaintiff’s appeal,

7    citing plaintiff’s recent medication adjustment and a lack of evidence that plaintiff had

8    suffered any damage due to waiting for the adjustment. Dkt. 95-1, at 3. The denial

9    reasoned that plaintiff’s grievance and appeal, in calling his medication “correct,” had

10   not clearly made a request. Id. Plaintiff responded on September 21, 2019, that he

11   wished to continue his appeal, because aside from his hydroxyzine prescription, he did

12   not agree with his current medications and he was seeking an MRI to determine

13   damage from the lapse in hydroxyzine administration. Second Declaration of Leslie

14   Medved re Motion for Summary Judgment, Exhibit D, Dkt. 95-2, at 2-3. The grievance

15   process having concluded, no PCDCC staff responded to plaintiff’s appeal of his

16   appeal. Id. at 3; Second Declaration of Leslie Medved re Motion for Summary

17   Judgment, Dkt. 95, at 3.

18          Plaintiff filed a third and final grievance on September 30, 2019. Second

19   Declaration of Leslie Medved re Motion for Summary Judgment, Exhibit E, Dkt. 95-3, at

20   2. He requested another medication adjustment, asserting “very real” cognitive

21   difficulties relating to memory and concentration. Id. PCDCC records include a response

22   signed by Janet Rhoton and MHP Perez. MHP Perez responded that plaintiff was

23   scheduled for another medication adjustment with the ARNP and denied the grievance,

24

25

     REPORT AND RECOMMENDATION - 10
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 11 of 36




1    on an entry dated a month earlier, on September 1, 2019. Id. The discrepancy between

2    dates is not explained. There are no records of plaintiff appealing this resolution.

3           On November 11, 2019, ARNP Vo saw plaintiff again. Dkt. 113-1, at 32. He

4    reported that the hydroxyzine helped him sleep, but that he “[wanted] to go up on [his]

5    anxiety [medication].” Id. He also complained of memory issues, panic attacks, hearing

6    voices, and growing depression. Id. He tried to persuade the ARNP of these related to a

7    historical diagnosis of schizophrenia, telling her “I am not going to lie to you and waste

8    my time … I want to talk to you about my delusions … I am not smart enough to make

9    up all these stuff that I told you.” Id. The ARNP noted that plaintiff “can speak clearly if

10   he does not try to convince the provider that he has schizophrenia,” again observing no

11   objective signs of psychosis. Id. Plaintiff requested an MRI to assess him for cognitive

12   impairments. Id. The ARNP denied the referral request. She assessed plaintiff with

13   generalized anxiety and major depression, increased plaintiff’s hydroxyzine dosage, and

14   started plaintiff on medication for depression. Id. at 33.

15          On April 9, 2020, plaintiff filed a declaration, which this Court accepted as

16   plaintiff’s filing of his Second Amended Complaint on May 12, 2020. Dkt. 87.

17

18                                          DISCUSSION

19          A. Rule 12(b)(6) Pleading

20          Under Fed. R. Civ. P. 12(b)(6), the court may dismiss a claim based on the lack

21   of a cognizable legal theory or the absence of sufficient facts alleged under a

22   cognizable legal theory. Khoja v. Orexigen Therapeutics Inc., 899 F.3d 988, 1008 (9th

23   Cir. 2018). When considering a motion to dismiss under Rule 12(b)(6), the court

24   construes the claim in the light most favorable to the nonmoving party. A motion to

25

     REPORT AND RECOMMENDATION - 11
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 12 of 36




1    dismiss can be granted only if the complaint, with all factual allegations accepted as

2    true, fails to “raise a right to relief above the speculative level.” Bell Atlantic Corp. v.

3    Twombly, 550 U.S. 544, 545 (2007). The complaint must contain sufficient factual

4    matter, accepted as true, to “state a claim to relief that is plausible on its face.” Ashcroft

5    v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 556, 570).

6           A complaint must contain a “short and plain statement of the claim showing that

7    the pleader is entitled to relief.” FRCP 8(a)(2). “Specific facts are not necessary; the

8    statement need only give the defendant fair notice of what the . . . claim is and the

9    grounds upon which it rests.” Erickson v. Pardus, et al., 551 U.S. 89, 93 (2007) (internal

10   citations omitted). However, the pleading must be more than an “unadorned, the-

11   defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. Although the

12   Court must accept all the allegations contained in a complaint as true, the Court is not

13   required to accept a “legal conclusion couched as a factual allegation.” Id. “Threadbare

14   recitals of the elements of a cause of action, supported by mere conclusory statements,

15   do not suffice.” Id.

16          Defendants move to dismiss the complaint for two reasons: first, that plaintiff

17   failed to request relief in his complaint; and second, that plaintiff’s complaint is illegible.

18   Dkt. 89, at 3-4. The complaint may not explicitly request the Court for specific damages,

19   but plaintiff repeatedly expresses his demand for medication and dissatisfaction with the

20   quality of medical treatment he has received. Dkt. 87, at 1, 2, 4, 5. While plaintiff’s

21   complaint lacks numbered paragraphs or explanatory headings, the text of the

22   complaint is not “illegible,” as defendants claim. Dkt. 89, at 3. Plaintiff’s complaint laid

23   out a factual account and a theory of liability for all defendants, and defendants were

24

25

     REPORT AND RECOMMENDATION - 12
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 13 of 36




1    able to respond to plaintiff’s substantive arguments in their motion for summary

2    judgment. Accordingly, this motion to dismiss should be denied.

3

4           B. Summary Judgment

5           Summary judgment is supported “if the pleadings, the discovery and disclosure

6    materials on file, and any affidavits show that there is no genuine issue as to any

7    material fact and that the movant is entitled to judgment as a matter of law.” Federal

8    Rule of Civil Procedure (FRCP) 56(c). The moving party bears the initial burden to

9    demonstrate the absence of a genuine dispute of material fact for trial. Celotex Corp. v.

10   Catrett, 477 U.S. 317, 323 (1986). If the moving party meets their initial burden, an

11   adverse party may not rest upon the mere allegations or denials of his pleading; his or

12   her response, by affidavits or as otherwise provided in FRCP 56, must set forth specific

13   facts showing there is a genuine issue for trial. FRCP 56(e)(2). The nonmoving party is

14   required to present specific facts, and cannot rely on conclusory allegations. Hansen v.

15   U.S., 7 F.3d 137, 138 (9th Cir. 1993).

16          A genuine dispute concerning a material fact is presented when there is sufficient

17   evidence for a reasonable jury to return a verdict for the non-moving party. Anderson v.

18   Liberty Lobby, Inc., 477 U.S. 242, 253 (1986). A “material” fact is one which is “relevant

19   to an element of a claim or defense and whose existence might affect the outcome of

20   the suit,” and the materiality of which is “determined by the substantive law governing

21   the claim.” T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630

22   (9th Cir. 1987).

23

24

25

     REPORT AND RECOMMENDATION - 13
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 14 of 36




1           When the Court considers a motion for summary judgment, “[t]he evidence of the

2    non-movant is to be believed, and all justifiable inferences are to be drawn in [their]

3    favor.” Id., at 255. Yet the Court is not allowed to weigh evidence or decide credibility.

4    Anderson v. Liberty Lobby, Inc., at 255. The Court may not disregard evidence solely

5    based on its self-serving nature. Nigro v. Sears, Roebuck & Co., 784 F.3d 495, 497 (9th

6    Cir. 2015).

7           The court must determine whether the specific facts that are presented by the

8    non-moving party, considered along with undisputed context and background facts,

9    would show that a rational or reasonable jury might return a verdict in the non-moving

10   party’s favor based on that evidence. Emeldi v. University of Oregon, 698 F.3d 715,

11   728-29 (9th Cir. 2012).

12          1. Failure to Exhaust

13          Before a pretrial detainee may bring a civil rights action under 42 U.S.C. § 1983,

14   he must first exhaust all available administrative remedies. Under the Prison Litigation

15   Reform Act of 1995 (“PLRA”),

16          No action shall be brought with respect to prison conditions under section 1983 of
            this title, or any other Federal law, by a prisoner confined in any jail, prison, or other
17          correctional facility until such administrative remedies as are available are
            exhausted.
18
     42 U.S.C. § 1997e(a). Exhaustion in cases covered by § 1997e(a) is mandatory. Booth v.
19
     Churner, 532 U.S. 731, 739 (2001). The mere fact a plaintiff has filed an initial grievance
20
     under a prison’s grievance policy does not satisfy the PLRA exhaustion requirement; a
21
     plaintiff must exhaust all levels of an available grievance procedure before he can initiate
22
     litigation. See id. at 736-41; Porter v. Nussle, 534 U.S. 516, 524-25 (2002). Even when
23
     the prisoner seeks relief not available in grievance proceedings, notably money damages,
24

25

     REPORT AND RECOMMENDATION - 14
              Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 15 of 36




1    exhaustion is still a prerequisite to suit. Booth, 532 U.S. at 741. If a claim is not

2    exhausted, it must be dismissed. McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir.

3    2002).

4             Failure to exhaust administrative remedies is properly brought as a summary

5    judgment motion. Albino v. Baca, 747 F.3d 1162, 1168 (9th Cir. 2014). Once the

6    defendant proves there was an available administrative remedy and the offender failed to

7    exhaust the available remedy, the burden shifts to the plaintiff. The plaintiff must show

8    there was something about his particular claim which made the “existing and generally

9    available administrative remedies effectively unavailable to him.” Williams v. Paramo, 775

10   F.3d 1182, 1191 (9th Cir. 2015) (citing Hilao v. Estate of Marcos, 103 F.3d 767, 778 n.5

11   (9th Cir. 1996)).

12            Defendants move for summary judgment on plaintiff’s claims on the grounds that

13   plaintiff failed to exhaust his administrative remedies. Dkt. 93 at 6, Dkt. 111 at 17.

14   Defendants submit PCDCC’s records of plaintiff’s grievances, which show that plaintiff

15   filed three grievances relating to his claims but failed to appeal the first and third of those

16   grievances to conclusion. Dkt. 95-1, 95-2, 95-3. Plaintiff disputes the record supplied by

17   defendants and alleges that at least one of his appeals is missing from the record.

18            Here, the evidence indicates that plaintiff argued at least his second grievance to

19   the conclusion of the appeals process but was untimely in his filings. In response to the

20   ongoing medication regime beginning May 28, 2019, plaintiff submitted a kite on June 16,

21   2019, to request an adjustment of his hydroxyzine prescription. Dkt. 87-1, at 7. Plaintiff

22   submitted a formal grievance on August 12, 2019. Dkt. 95-2, at 2. His grievance was

23   unfavorably resolved on September 1, 2019. Id. Plaintiff appealed the resolution of his

24

25

     REPORT AND RECOMMENDATION - 15
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 16 of 36




1    grievance on September 9, which received its final denial on September 19. Id. at 3.

2    Plaintiff filed his grievance 26 days following the filing of his kite on the subject, one day

3    past the deadline detailed in the PCDCC inmate handbook. Neither of plaintiff’s other filed

4    grievances were appealed.

5           The law requires an inmate to exhaust all administrative remedies, “which means

6    using all steps that the agency holds out, and doing so properly[.]” Woodford v. Ngo, 548

7    U.S. 81, 90 (2006) (internal quotations omitted) (emphasis in original); Young, No. 17-cv-

8    5572. PCDCC requires an inmate to complete all steps of the grievance process,

9    including filing all grievance appeals in a timely manner.

10          Based on the evidence detailed above, the Court finds that Defendants have

11   carried the initial burden of showing the absence of exhaustion in this case. The burden

12   now shifts to Plaintiff, “who must show that there is something particular in his case that

13   made the existing and generally available remedies effectively unavailable to him by

14   ‘showing that the local remedies were ineffective, unobtainable, unduly prolonged,

15   inadequate, or obviously futile.’” Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015)

16   (quoting Albino, 747 F.3d at 1172).

17          Acts by prison officials preventing the exhaustion of administrative remedies may

18   make administrative remedies effectively unavailable. See Nunez v. Duncan, 591 F.2d

19   1217, 1224-25 (9th Cir. 2010); Young, No. 17-cv-5572 Dkts. 26, 27. “The ultimate burden

20   of proof, however, remains with the defendants,” and the evidence must be viewed in the

21   light most favorable to the plaintiff. Paramo, 775 F.3d at 1191 (citing Albino, 747 F.3d at

22   1172); Young, No. 17-cv-5572, Dkts. 26, 27. The Supreme Court recently held there are

23   three circumstances in which an administrative remedy is not capable of potential relief:

24

25

     REPORT AND RECOMMENDATION - 16
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 17 of 36




1                   First, an administrative procedure is unavailable when it
                    operates as a simple dead end—with officers unable or
2                   consistently unwilling to provide any relief to aggrieved
                    inmates. Next, an administrative scheme might be so opaque
3                   that it becomes, practically speaking, incapable of use—i.e.,
                    some mechanism exists to provide relief, but no ordinary
4                   prisoner can navigate it. And finally, a grievance process is
                    rendered unavailable when prison administrators thwart
5                   inmates from taking advantage of it through machination,
                    misrepresentation, or intimidation.
6
     Ross v. Blake, 136 S. Ct. 1850, 1853–1854 (2016); Young, No. 17-cv-5572 Dkts. 26, 27.
7
            Plaintiff contends that the defendants “sabotaged” his appeal to his first grievance
8
     and failed to issue a response to which he could have appealed. Plaintiff’s Declaration re
9
     Motion for Summary Judgment, Dkt. 117, at 3-4. He points to the language of the second
10
     grievance he filed, that “I’ve written [a grievance] already but they want another,” to
11
     support his claim he was never issued the response to his first grievance. Id. at 3. He
12
     claims that when he inquired about the result of his first grievance, he was instructed that
13
     it had been “lost” and therefore he should file a second grievance instead. Id. Plaintiff
14
     asserts that his first grievance would have been exhausted, had he received the response
15
     to inform him of its denial.
16
            Viewing the evidence in the light most favorable to plaintiff as the non-moving
17
     party, the Court concludes that PCDCC appears to have made administrative resolution
18
     of plaintiff’s initial grievance effectively unavailable. Plaintiff’s first grievance deals most
19
     directly with the allegations giving rise to plaintiff’s complaint. Whether or not the disputed
20
     response was eventually delivered to plaintiff, it is dated 11 days past the filing of
21
     plaintiff’s initial grievance, which fails to comply with PCDCC’s own rules for timely
22
     grievance resolution. See Dkt. 11. Since neither party strictly observed timeliness within
23
     PCDCC procedure, and PCDCC’s response to plaintiff’s repeatedly asserted grievances
24

25

     REPORT AND RECOMMENDATION - 17
              Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 18 of 36




1    seems to have issued the merely the same responses as plaintiff received to his many

2    kites, the Court finds that plaintiff has shown PCDCC’s administrative remedies to be

3    ineffective to address plaintiff’s concerns.

4             Even if plaintiff’s claims are not barred by the exhaustion requirement, the Court

5    concludes that plaintiff’s claims fail as a matter of law, and should be dismissed with

6    prejudice, as discussed below.

7             2. Deliberate Indifference Claims

8             Plaintiff has failed to show that any of the defendants have violated his

9    Fourteenth Amendment rights to medical care as a pretrial detainee.

10            To state a claim under 42 U.S.C. § 1983, a complaint must allege: (a) the

11   conduct complained of was committed by a person acting under color of state law, and

12   (b) the conduct deprived a person of a right, privilege, or immunity secured by the

13   Constitution or laws of the United States. See Parratt v. Taylor, 451 U.S. 527, 535

14   (1981), overruled on other grounds, Daniels v. Williams, 474 U.S. 327 (1986). Section

15   1983 is the appropriate avenue to remedy an alleged wrong only if both of these

16   elements are present. See Haygood v. Younger, 769 F.2d 1350, 1354 (9th Cir. 1985).

17            Under Section 1983, Plaintiff must show that each of the defendants was

18   involved in violating the Constitution; liability of an official will only be found if there is

19   individual culpable action or inaction. Hines v. Youseff, 914 F.3d 1218 1228 (9th Cir.

20   2019).

21            To state a Fourteenth Amendment claim relating to medical care of a pre-trial

22   detainee, a plaintiff must include factual allegations that a state actor acted, or failed to

23   act, in a manner that shows deliberate indifference to his serious medical needs.

24

25

     REPORT AND RECOMMENDATION - 18
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 19 of 36




1    Gordon v. County of Orange, 888 F.3d 1118, 1124-25 (9th Cir. 2018). The deliberate

2    indifference standard under the Fourteenth Amendment (in contrast with the Eighth

3    Amendment standard, that has a subjective component) is objective. Id. The elements

4    are: “(i) the defendant made an intentional decision with respect to the conditions under

5    which the plaintiff was confined; (ii) those conditions put the plaintiff at substantial risk of

6    suffering serious harm; (iii) the defendant did not take reasonable available measures to

7    abate that risk, even though a reasonable official in the circumstances would have

8    appreciated the high degree of risk involved – making the consequences of the

9    defendant’s conduct obvious; and (iv) by not taking such measures, the defendant

10   caused the plaintiff’s injuries.” Id., at 1125. The defendant’s conduct must be objectively

11   unreasonable; concerning element (iii), plaintiff is required to show more than

12   negligence, but less than subjective intent – “something akin to reckless disregard.” Id.

13   (citations and internal quotations omitted).

14          “Medical malpractice does not become a constitutional violation merely because

15   the victim is a prisoner.” Estelle, 429 U.S. 97, 106 (1976); see generally, Hutchinson v.

16   U.S., 838 F.2d 390, 394 (9th Cir. 1988) (“mere negligence, without more, does not

17   violate a prisoner’s Eighth amendment rights”).

18          If the prison’s medical staff is not competent to examine, diagnose, and treat

19   inmates’ medical problems, they must “refer prisoners to others who can.” Hoptowit v.

20   Ray, 682 F.2d 1237, 1253 (9th Cir. 1982), overruled on other grounds, Sandin v.

21   Conner, 515 U.S. 472 (1995); see also Ortiz v. City of Imperial, 884 F.2d 1312, 1314

22   (9th Cir. 1989) (per curiam). A failure to competently treat a serious medical condition,

23

24

25

     REPORT AND RECOMMENDATION - 19
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 20 of 36




1    even if some treatment is prescribed, may constitute deliberate indifference in a

2    particular case. Id.

3           The parties do not dispute that plaintiff had a mental health disorder that was a

4    serious medical need at the times relevant to his complaint. Defendants acknowledge

5    that between plaintiff’s booking and May 28, 2019, plaintiff received no medication for

6    an anxiety disorder later assessed by a NaphCare ARNP. Yet the record demonstrates

7    that, considering the evidence in the light most favorable to plaintiff as the non-moving

8    party, none of the named defendants committed conduct that would meet the objective

9    standard of deliberate indifference.

10          Supervisory Officials

11          Plaintiff’s argument for deliberate indifference against all defendants relies on the

12   sole claim that he was wrongly denied medication over a period of seven months.

13   Plaintiff argues that two officials (Janet Rhoton and Jonathon Slothower) are liable

14   because they are in some type of supervisory position or position of responsibility. Yet

15   Section 1983 supervisory liability cannot be based on respondeat superior. See Monell

16   v. New York City Dep't of Social Servs., 436 U.S. 658, 691, 98 S. Ct. 2018, 56 L. Ed. 2d

17   611 (1978). A § 1983 action may not be brought against a supervisor on a theory that

18   the supervisor is liable for the acts of his or her subordinates. See Polk County v.

19   Dodson, 454 U.S. 312, 325, 102 S. Ct. 445, 70 L. Ed. 2d 509 (1981). Instead, only the

20   individual actions of the defendants – whether participation or direction of the alleged

21   violation, or knowing of the violation and failing to act to prevent it – can make a

22   defendant liable for violations under his or her supervision. See Barren v. Harrington,

23

24

25

     REPORT AND RECOMMENDATION - 20
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 21 of 36




1    152 F.3d 1193, 1194 (9th Cir. 1998), cert. denied, 525 U.S. 1154, 119 S. Ct. 1058, 143

2    L. Ed. 2d 63 (1999).

3

4           Janet Rhoton

5           Plaintiff’s arguments against Janet Rhoton are non-specific: He faults Rhoton’s

6    management of the PCDCC mental health department, but he raises no argument

7    regarding Rhoton’s individual involvement or participation in his mental health care.

8           No evidence indicates that Rhoton was involved in any decision not to refer

9    plaintiff to medical assessment or to prescribe medication. The record only contains two

10   instances of Defendant Rhoton’s interaction with plaintiff’s case, where her signature

11   appears alongside Defendant Perez’s signature on two of plaintiff’s grievance denials.

12   Dkt. 95-1, at 2; Dkt. 95-3, at 2. The extent of Rhoton’s involvement is limited to actions

13   taken in her supervisory capacity over the MHPs who directly handled plaintiff’s

14   complaints. Taken in the light most favorable to plaintiff, these facts indicate that

15   defendant Rhoton approved of the reasoning provided to deny at least two of plaintiff’s

16   grievances. Yet no reasonable jury would find on these facts that Rhoton had reckless

17   disregard of any substantial medical risk to plaintiff.

18          Jonathan Slothower

19          Plaintiff argues that as the Health Services Administrator, Jonathan Slothower had

20   the responsibility to ensure the proper prescription and administration of all medications

21   at PCDCC. Slothower did not interact with plaintiff, outside of two responses to plaintiff’s

22   grievances in April and September 2019 and a single occasion when he administered

23   one of plaintiff’s daily doses of hydroxyzine in May.

24

25

     REPORT AND RECOMMENDATION - 21
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 22 of 36




1           In April 2019, Slothower denied plaintiff’s grievance demanding medication, based

2    on the multiple evaluations finding medications were not warranted. Dkt. 11, at 10.

3    Slothower used similar reasoning to deny a grievance appeal in September 2019. Dkt.

4    95-1, at 3.

5           These facts indicate, at most, that Slothower knew and ignored plaintiff’s

6    prescription from Lakewood Health in April. Yet a prior prescription does not establish

7    plaintiff’s serious need for medication where plaintiff had been evaluated by PCDCC

8    MHPs. In light of their evaluations, the record cannot support the conclusion that

9    Slothower “did not take reasonable available measures to abate that risk, even though a

10   reasonable official in the circumstances would have appreciated the high degree of risk

11   involved – making the consequences of the defendant’s conduct obvious”. Gordon v.

12   County of Orange, 888 F.3d at 1125.

13          Furthermore, neither Rhoton nor Slothower may be liable for the actions of the

14   MHPs under their supervision, including the findings of their evaluations. The claims

15   against defendants Rhoton and Slothower should therefore be dismissed.

16          PCDCC Mental Health Professionals

17          With respect to MHPs Perez, Nealis, Prather, Concepcion Poo, and Anderson,

18   plaintiff argues that each assessment at which medications were found unwarranted

19   demonstrated the MHPs’ deliberate indifference to his need for hydroxyzine. Plaintiff

20   argues that the delay at PCDCC to verify and administer a prescription for hydroxyzine

21   was a deliberate oversight that provided a pretext to leave him unmedicated.

22          All the MHPs evaluated plaintiff in person at least once and refused to refer

23   plaintiff to a professional who could prescribe mental health medications. Plaintiff

24

25

     REPORT AND RECOMMENDATION - 22
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 23 of 36




1    argues that these defendants had access to his medical chart at all times, so after the

2    pharmacy techs at PCDCC had added his hydroxyzine prescription from Lakewood

3    Community Health, the MHPs knew or should have known about his need for

4    medication. Dkt. 87, at 5-8. He asserts that the defendants should have prescribed it at

5    once, or as soon as each came into contact with him during his mental health or suicide

6    risk evaluations. Id. Furthermore, plaintiff argues that after a non-defendant ARNP had

7    prescribed hydroxyzine, the MHPs should have acknowledged the seriousness of

8    plaintiff’s need for medication. Dkt. 87, at 7. Plaintiff alleges he told Prather that he

9    hallucinated and was hearing voices. Id. at 8. According to the Second Amended

10   Complaint, each of the MHPs demonstrated their indifference to plaintiff’s mental health

11   by refusing to expedite plaintiff’s request to adjust his medication.

12          Defendants point to the record that none of the evaluating MHPs noted

13   symptoms of anxiety, for which hydroxyzine was prescribed. Dkt. 111, at 3. Defendants

14   add that, at plaintiff’s request, the MHPs also examined plaintiff for symptoms of

15   psychosis and found none – and in any case, hydroxyzine is not an anti-psychotic drug.

16   Id. Finally, PCDCC mental health policy does not guarantee continuation of a prior

17   prescription on booking. PCDCC MHPs may independently evaluate whether

18   medication is warranted before referral for hydroxyzine, which is among the class of

19   drugs subject to heightened control in the facility for its desirability among inmates. Id.

20          Regarding all the MHPs who evaluated plaintiff, the fact that plaintiff demanded

21   that his old prescription for hydroxyzine be reinstated cannot by itself support a

22   determination that each defendant was deliberately indifferent to a serious medical need

23   for mental health medication. See, e.g., Pate v. Kitsap Cty., 2009 WL 250307, at *5

24

25

     REPORT AND RECOMMENDATION - 23
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 24 of 36




1    (W.D. Wash. 2009) (county jail had no medical evidence showing that the plaintiff

2    required certain care because a “duty of care cannot be established simply by an

3    inmate's demands.”) Likewise, that plaintiff was previously prescribed hydroxyzine does

4    not establish that his anxiety constituted a serious medical need that could only be met

5    by a renewed prescription. Each defendant’s conduct therefore must be examined

6    based on the professional evaluations and medical records available to each.

7           Perez

8           When defendant Jesus Perez began plaintiff’s first evaluation in October 2018,

9    he noted that plaintiff appeared depressed and complained of suffering from a possible

10   drug overdose. Perez opined in his notes that plaintiff was a “poor historian,” which

11   plaintiff argues is evidence of disregard for plaintiff’s wellbeing. Dkt. 113-1, at 37. Perez

12   did not complete the evaluation due to a disturbance in the facility. Id. Regardless of

13   Perez’s attitude toward plaintiff, the interruption, and subsequent deferral of the

14   evaluation to the next day with MHP Anderson, cannot be interpreted as showing

15   reckless disregard of any need for medication. Perez later responded to one of plaintiff’s

16   kites in November 2018 that there were no medications on record for plaintiff, after

17   plaintiff had named Lakewood Community Health as his pharmacy. Dkt 87-1, at 9. This

18   also fails to show reckless disregard of a serious risk to plaintiff, since plaintiff’s

19   prescription was still unconfirmed by PCDCC pharmacy technicians and plaintiff’s kite

20   did not clarify the initial mix-up. The reliance on the current notes in plaintiff’s chart

21   cannot be interpreted as displaying indifference.

22          Perez did not interact with plaintiff again until April 2019, in his response to

23   plaintiff’s kite announcing his intent to sue unless hydroxyzine was immediately

24

25

     REPORT AND RECOMMENDATION - 24
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 25 of 36




1    prescribed. Dkt. 87-1, at 11. Perez’s response informed that plaintiff’s case did not

2    warrant medication, based on the review conducted four months earlier on January 3.

3    Id. While plaintiff’s chart had already been updated to include his hydroxyzine

4    prescription, Perez permissibly relied on the findings of the evaluating MHPs in his

5    response. Defendant Perez’s final involvement with plaintiff’s case occurred in

6    September 2019, when Perez twice denied plaintiff’s grievances requesting an

7    immediate medication adjustment and advised plaintiff to wait until his next scheduled

8    appointment with an ARNP. Dkt. 95-1, at 2. That wait lasted little over a month after

9    plaintiff’s second grievance. Nothing in the record indicates that Perez caused or

10   lengthened this delay.

11          The Court should find that even taken in the light most favorable to plaintiff, these

12   facts do not show Perez “did not take reasonable available measures to abate that risk,

13   even though a reasonable official in the circumstances would have appreciated the high

14   degree of risk involved – making the consequences of the defendant’s conduct obvious.”

15   Gordon v. County of Orange, 888 F.3d at 1125.

16          Defendants have shown there is no genuine dispute of material fact to establish

17   objective deliberate indifference. Accordingly, the undersigned recommends that the

18   claims against Perez be dismissed.

19          Ilene Anderson

20          Defendant Ilene Anderson saw plaintiff twice in October to complete plaintiff’s

21   booking evaluation. She noted that no medications had been verified as current and

22   examined plaintiff for symptoms of anxiety, bipolar disorder, depression, and

23   schizophrenia. Dkt. 113-1, at 37. Plaintiff did not report feeling symptoms of anxiety or

24

25

     REPORT AND RECOMMENDATION - 25
             Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 26 of 36




1    other disorders, and plaintiff had expressed his intent to establish his “head problems”

2    for his criminal defense. Id. Plaintiff argues that since he had informed the MHP of

3    various diagnoses, Anderson knew and ignored plaintiff’s need for medication. Dkt. 87,

4    at X. Yet without observing relevant symptoms, MHP Anderson’s finding that medication

5    was not warranted does not indicate reckless disregard of a serious medical risk to

6    plaintiff. Id.

7            Aside from her response to plaintiff’s kite in November 2018 that plaintiff had no

8    medications on record; there is no further record of Anderson’s interaction with plaintiff’s

9    case after January 3, 2019, when plaintiff’s prescription was confirmed. Dkt 87-1, at 9.

10   Altogether, these facts taken in the light most favorable to plaintiff fail to establish any

11   genuine dispute of material fact on the issue of objective deliberate indifference.

12   Defendants’ motion for summary judgment should be granted as to defendant

13   Anderson.

14           Duane Prather and Jen Drake

15           Aside from Prather responding to one of plaintiff’s early pre-confirmation kites,

16   Prather and Drake’s only significant involvement in plaintiff’s case is the examination

17   conducted on January 3, 2019, the same day plaintiff’s prescription with Lakewood

18   Community Health was confirmed. Whether Prather had any information about the

19   confirmed prescription is unclear, but in this evaluation, plaintiff did not request treatment

20   for anxiety and exhibited no anxiety symptoms. Instead, Prather noted plaintiff’s claims of

21   psychosis and his inability to describe the symptoms, which Drake corroborated.

22           Even in the light most favorable to plaintiff, these facts merely indicate that Prather

23   and Drake did not believe plaintiff’s account, but still assessed plaintiff according to

24

25

     REPORT AND RECOMMENDATION - 26
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 27 of 36




1    objective observations – no jury would find that this supports a finding of deliberate

2    indifference, i.e., that Prather or Drake “did not take reasonable available measures to

3    abate that risk, even though a reasonable official in the circumstances would have

4    appreciated the high degree of risk involved – making the consequences of the

5    defendant’s conduct obvious”. Gordon v. County of Orange, 888 F.3d at 1125.

6           Darren Nealis

7           Darren Nealis also sent a pre-confirmation response to plaintiff’s early kites in

8    November 2018 that plaintiff had no verified medications and the MHPs did not have

9    clinical evidence to support a new prescription. Later, in April 2019, Nealis responded to

10   a kite with information for plaintiff regarding Janet Rhoton’s role and PCDCC. In

11   response to a kite complaining of untreated psychosis the next day, Nealis wrote that no

12   antipsychotic medications were on file and that mental health staff had not found clinical

13   evidence of plaintiff’s complaints. Id. at 12.

14          Shortly thereafter, Nealis examined plaintiff’s mental condition in a suicide

15   prevention evaluation in May 2019. Plaintiff exhibited no symptoms indicating he was at

16   risk for suicide or self-harm in this evaluation. Instead, plaintiff claimed again to suffer

17   from psychosis and hallucinations. Dkt. 113-1, at 35. By this point, plaintiff’s confirmed

18   prescription for hydroxyzine had been recorded in plaintiff’s chart for 4 months, but

19   plaintiff did not profess to feel anxiety or exhibit objective symptoms indicating that he

20   was suffering from psychosis.

21          Viewed in the light most favorable to plaintiff, these facts indicate that Nealis

22   should have known about the hydroxyzine prescription and plaintiff’s history of anxiety,

23   and that Nealis may have ignored this when determining plaintiff’s risk of suicide or self-

24

25

     REPORT AND RECOMMENDATION - 27
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 28 of 36




1    harm. Yet Nealis’s decision not to refer plaintiff for further treatment relied on a lack of

2    objective symptoms to support plaintiff’s complaints or show that plaintiff was a danger

3    to himself. No jury could reasonably conclude that Nealis had ignored a serious medical

4    risk to plaintiff, when Nealis’s evaluation specifically reviewed plaintiff’s mental health

5    risks and relied on objective observations. Even if oversight of plaintiff’s September

6    prescription constituted negligence of plaintiff’s general medical situation, no jury would

7    find that this supports a finding of deliberate indifference, i.e., that Nealis “did not take

8    reasonable available measures to abate that risk, even though a reasonable official in

9    the circumstances would have appreciated the high degree of risk involved – making

10   the consequences of the defendant’s conduct obvious”. Gordon v. County of Orange,

11   888 F.3d at 1125.

12          Ismael Concepcion Poo

13          Of all the MHPs, defendant Concepcion Poo appears to have communicated the

14   most with plaintiff, but the content of the communications does not differ significantly

15   between defendants. As with the other defendants, MHP Concepcion Poo was among

16   the staff who cited the findings of plaintiff’s evaluation at booking, when plaintiff sent the

17   first kites October and November 2018. Dkt 87-1, at 10. Concepcion Poo also informed

18   plaintiff twice of the procedure to file a grievance, first in January 2019 and then in

19   March 2019. Id. In April 2019, when plaintiff threatened to sue, Concepcion Poo

20   reiterated MHP Nealis’s response that there were no anti-psychotic prescriptions on file

21   and multiple evaluations had found no medications were warranted. Id. at 12.

22          Defendant Concepcion Poo also conducted the final evaluation of plaintiff’s risk

23   of suicide in May 2019, in which plaintiff denied subjective feelings of risk and defendant

24

25

     REPORT AND RECOMMENDATION - 28
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 29 of 36




1    Concepcion Poo found no signs of psychosis. Dkt. 113-1, at 35. After PCDCC began to

2    administer plaintiff’s hydroxyzine, plaintiff sent a June 2019 kite requesting additional

3    medications and for his current dosage to be adjusted. Defendant Concepcion Poo

4    responded that plaintiff had a scheduled appointment and emergency treatment was

5    available if necessary. Id. at 13.

6           As with defendant Nealis, considering these facts in the light most favorable to

7    plaintiff as the non-moving party, the record suggests that Concepcion Poo may have

8    overlooked the hydroxyzine prescription when responding to plaintiff’s kites or during

9    the suicide risk evaluation. This oversight alone cannot establish that Concepcion Poo,

10   or any of the MHPs had ignored a serious medical risk to plaintiff, given the objective

11   observations underlying all determinations of whether a different medication regimen

12   was warranted. Therefore even if oversight of plaintiff’s September prescription was an

13   oversight in plaintiff’s general medical situation, no jury would find that this supports a

14   finding of deliberate indifference, i.e., that Concepcion Poo “did not take reasonable

15   available measures to abate that risk, even though a reasonable official in the

16   circumstances would have appreciated the high degree of risk involved – making the

17   consequences of the defendant’s conduct obvious”. Gordon v. County of Orange, 888

18   F.3d at 1125.

19          3. Qualified Immunity

20          If the Court interprets Plaintiff’s Second Amended Complaint as a complaint that

21   includes a demand for damages, then qualified immunity would be an issue. Qualified

22   immunity is an affirmative defense to damages liability and does not bar actions for

23   declaratory or injunctive relief. American Fire, Theft & Collision Managers, Inc. v.

24

25

     REPORT AND RECOMMENDATION - 29
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 30 of 36




1    Gillespie, 932 F.2d 816, 818 (9th Cir. 1991). Qualified immunity would not apply if the

2    only remedy in this matter is a request for injunctive relief.

3           Qualified immunity should be assessed at the earliest possible juncture, because

4    it is an immunity from suit. Pearson v. Callahan, 555 U.S. 223, 232-33 (2009); see,

5    Morales v. Fry, 73 F.3d 817, 822 (9th Cir. 2017) (“comparing a given case with existing

6    statutory or constitutional precedent is quintessentially a question of law for the judge,

7    not the jury.”) Unless plaintiff makes a two-part showing, qualified immunity shields

8    government officials from liability. The plaintiff must show both: the official(s) violated a

9    federal statutory or constitutional right, and -- at the time of the alleged act or failure to

10   act there was clearly established law that defined the contours of the federal right

11   objectively putting the official(s) on notice – i.e., any reasonable official in the

12   defendant’s shoes would have understood that what they were doing was unlawful. City

13   of Escondido v. Emmons, 139 S.Ct. 500, 503 (2019); District of Columbia v. Wesby, 138

14   S.Ct. 577, 589 (2018); Monzon v. City of Murrieta, 966 F.3d 946, 951 (9th Cir. 2020).

15          When qualified immunity is reviewed in the context of a defense motion for

16   summary judgment, the evidence must be considered in the light most favorable to the

17   plaintiff with respect to central facts. Tolan v. Cotton, 572 U.S. 650, 657 (2014) (per

18   curiam). If there is a genuine issue of material fact concerning both: (1) Whether it

19   would be clear to a reasonable officer that their conduct was unlawful under the

20   circumstances they confronted, and (2) Whether the defendant’s conduct violated a

21   constitutional right” then summary judgment granting qualified immunity is not

22   appropriate. Bonivert v. City of Clarkston, 883 F.3d 865, 871-72 (9th Cir. 2018).

23

24

25

     REPORT AND RECOMMENDATION - 30
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 31 of 36




1           To determine whether there was clearly established law, the Court has stated,

2    “[w]hile there does not have to be a case directly on point, existing precedent must

3    place the lawfulness of the particular [action] beyond debate”; and the Court has also

4    observed, “there can be the rare obvious case, where the unlawfulness of the officer’s

5    conduct is sufficiently clear even though existing precedent does not address similar

6    circumstances.” Wesby, at 590. A clearly established right exists if “controlling authority

7    or a robust consensus of cases of persuasive authority” have held, on facts that are

8    close or analogous to the current case, that such a right exists. Hines v. Youseff, 914 F.

9    3d 1218, 1229-1230 (9th Cir. 2019). In some contexts, there may be a general

10   constitutional rule that has been identified in court decisions – and it may apply with

11   such obvious clarity to the specific conduct of a defendant, that qualified immunity will

12   not apply even though existing case law did not describe the specific factual scenario in

13   the current situation. United States v. Lanier, 520 U.S. 259, 271 (1997); Bonivert v. City

14   of Clarkston, 883 F.3d 865, 872-73 (9th Cir. 2018).

15          Here, plaintiff’s sole argument is that a serious medical need had been ignored

16   when MHPs decided against medicating plaintiff despite the existence of a specific

17   prescription prior to plaintiff’s booking in PCDCC. Plaintiff points to no clearly

18   established law, nor has the Court located any such precedent, on facts that are similar

19   to this case – i.e., an official knew of a pretrial detainee’s prior diagnoses or

20   prescriptions and decided not to treat conditions with the same medication, when the

21   pretrial detainee was reporting the symptoms, he was being monitored and evaluated,

22   and symptoms were not observed in evaluation. As such, there is no prior clearly

23   established law that facts as in plaintiff’s situation would create liability, nor any law that

24

25

     REPORT AND RECOMMENDATION - 31
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 32 of 36




1    suggests that any of the actions undertaken by the defendants violate the Fourteenth

2    Amendment.

3           No reasonable person would have known that a professional determination that

4    there was no medical need to prescribe a particular medication would violate clearly

5    established constitutional rights. Likewise, no reasonable person would have known that

6    holding a supervisory position over medical professionals making such a determination

7    would violate constitutional rights. Therefore, all defendants are subject to qualified

8    immunity and the suit against them should be dismissed.

9

10          C. Preliminary Injunctive Relief

11          Plaintiff’s motion for injunctive relief (Dkt. 28) has been fully briefed and the Court

12   directed the parties to conduct early discovery. For the same reasons discussed above

13   regarding plaintiff’s deliberate indifference claims, plaintiff has failed to meet the

14   standard for preliminary injunctive relief. Injunctions are “to be used sparingly, and only

15   in a clear and plain case.” Rizzo v. Goode, 423 U.S. 362, 378 (1976) (quoting Irwin v.

16   Dixon, 50 U.S. 10, 33 [1850]); see also Sampson v. Murray, 415 U.S. 61, 83 (1974). “A

17   preliminary injunction is an extraordinary remedy never awarded as of right.” Winter v.

18   Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). Instead, injunctive relief “may

19   only be awarded upon a clear showing that the plaintiff is entitled to such relief.” Id. at

20   22.

21          To obtain a preliminary injunction, a party must demonstrate that: (1) he is likely

22   to succeed on the merits; (2) he will likely suffer irreparable harm in the absence of

23   preliminary relief; (3) the balance of equities tips in his favor; (4) an injunction is in the

24

25

     REPORT AND RECOMMENDATION - 32
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 33 of 36




1    public interest. Id. at 20. The moving party must make a showing on all four factors in

2    order to obtain a preliminary injunction. A Woman’s Friend Pregnancy Res. Clinic v.

3    Becerra, 901 F.3d 1166, 1167 (9th Cir. 2018) (citing to Alliance for the Wild Rockies v.

4    Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011)). Alternatively, in the Ninth Circuit, “a

5    plaintiff may also obtain a preliminary injunction by showing ‘serious questions go[] to

6    the merits’ of its claims and a balance of hardships that tips “sharply” towards the

7    plaintiff, so long as it makes a showing on the other two factors.” A Woman’s Friend,

8    901 F.3d at 1167 (quoting Alliance, 632 F.3d at 1135). However, a plaintiff may not

9    obtain an injunction merely because an irreparable injury is possible, the plaintiff must

10   show that the irreparable injury is likely in the absence of preliminary relief. Am.

11   Trucking Association, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009).

12          Plaintiff has not established serious questions on the merits, or that the balance

13   of hardships tip toward his position; nor has he shown that he will suffer irreparable

14   injury in the absence of preliminary relief. A Woman’s Friend, 901 F.3d at 1167 (quoting

15   Alliance, 632 F.3d at 1135).

16          Although the Court construes the pro se complaint liberally, plaintiff’s complaint

17   and motion do not include facts that would suggest serious irreparable harm.

18   Additionally, plaintiff has not demonstrated the likelihood of such harm absent the relief

19   sought. Although plaintiff has claimed to be at risk of self-harm, his subsequent

20   evaluations have found him without suicidal or self-injurious intent. Finally, the plaintiff

21   fails to show a likelihood of success on the merits as to the elements of deliberate

22   indifference, including whether defendants acted in an objectively unreasonable

23   manner. This motion should be denied.

24

25

     REPORT AND RECOMMENDATION - 33
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 34 of 36




1               D. Appointment of Counsel

2           Plaintiff has additionally filed his fifth motion for counsel. Dkt. 124. In “exceptional

3    circumstances,” a district court may appoint counsel for indigent civil litigants pursuant

4    to 28 U.S.C. § 1915(e)(1)). Rand v. Roland, 113 F.3d 1520, 1525 (9th Cir. 1997),

5    overruled on other grounds, 154 F.3d 952 (9th Cir. 1998). To decide whether

6    exceptional circumstances exist, the Court must evaluate both “the likelihood of success

7    on the merits [and] the ability of the petitioner to articulate his claims pro se in light of

8    the complexity of the legal issues involved.” Terrell v. Brewer, 935 F.2d 1015, 1017 (9th

9    Cir.1991) (quotations omitted).

10          Plaintiff claims that his access to the PCDCC law library is limited due to the

11   coronavirus-related protocols. Dkt. 124, at 2. Defendants have responded that plaintiff

12   has not sought access to the library’s portable kiosk since May. Defendants’ Response,

13   Dkt. 126, at 2, citing Declaration of Douglas Watkins, Dkt. 127. These circumstances

14   alone would not constitute a need for appointed counsel.

15          Yet in light of possible legal questions regarding when plaintiff should have been

16   treated for his mental illness and what medication the defendants should have

17   administered, if the Court denies the motions for summary judgment and sets this case

18   for trial, the Court should recognize plaintiff’s current circumstances as exceptional in

19   the context of a case that is being prepared for trial, and should consider granting

20   plaintiff’s motion for appointed counsel.

21          E. Plaintiff’s Motions for Summary Judgment

22          Plaintiff filed a second motion for summary judgment with declaration on August

23   3, 2020. Dkts. 120, 121. Defendants have filed a motion requesting that the Court enter

24

25

     REPORT AND RECOMMENDATION - 34
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 35 of 36




1    an Order to Show Cause directed to plaintiff as to why the motion should not be stricken

2    as successive to his June 25 motion for summary judgment (Dkt. 116), or in the

3    alternative, that defendants receive an extension to time for defendants to file response

4    briefs to plaintiff’s motion. Dkt. 123. Plaintiff’s motion was filed in violation of Local Civil

5    Rule 7(e)(3). Yet given the identical arguments raised on plaintiff’s response to

6    defendants’ motion for summary judgment and his two motions, as well as the

7    undersigned’s recommendation for dismissal with prejudice (discussed above), the

8    undersigned recommends both of plaintiff’s motions for summary judgment be

9    considered duplicative, and deny the motions without further briefing.

10

11                          IN FORMA PAUPERIS STATUS ON APPEAL

12          The Court must also decide whether plaintiff’s in forma pauperis status should

13   continue on appeal. See 28 U.S.C. §1915(a)(3) (“an appeal may not be taken in forma

14   pauperis if the trial court certifies in writing that it is not taken in good faith”). The Court

15   must determine whether appeal is frivolous or malicious, or whether it fails to state a

16   claim on which relief may be granted. See 28 U.S.C. §1915(e)(2)(B)(i)&(ii).

17          While the Court was not persuaded on the merits of plaintiff’s claim, there is no

18   evidence that his appeal is frivolous or is taken in bad faith. Accordingly, the Court

19   recommends that in forma pauperis status should continue on appeal.

20

21                                           CONCLUSION

22          Based on the foregoing discussion, the undersigned recommends the Court

23   grant defendants’ motions for summary judgment and dismiss plaintiff’s complaint.

24

25

     REPORT AND RECOMMENDATION - 35
            Case 3:19-cv-05352-RJB Document 129 Filed 09/17/20 Page 36 of 36




1           The parties have fourteen (14) days from service of this Report and

2    Recommendation to file written objections thereto. 28 U.S.C. § 636(b)(1); FRCP 6;

3    FRCP 72(b). Failure to file objections will result in a waiver of those objections for

4    purposes of appeal. Thomas v. Arn, 474 U.S. 140 (1985). Accommodating this time

5    limitation, this matter shall be set for consideration on October 2, 2020, as noted in the

6    caption.

7           Dated this 17th day of September, 2020.

8


                                                       A
9

10                                                     Theresa L. Fricke
                                                       United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     REPORT AND RECOMMENDATION - 36
